As a result of his participation in a home invasion, defendant was charged in an indictment with numerous crimes. Following extended pretrial proceedings, he pleaded guilty to robbery in the first degree in satisfaction of the indictment. Thereafter, in accordance with the plea agreement, he was sentenced to six years in prison and five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, appellate counsel’s brief and defendant’s *1225pro se submission, we conclude that there are a number of issues of arguable merit, including the propriety of County Court’s suppression ruling, that warrant further examination (see People v Roots, 1 AD3d 795, 795 [2003]). Accordingly, without passing judgment on the ultimate merit of such issues, we grant counsel’s request for leave to withdraw and assign new counsel to address this issue and any others that the record may disclose (see People v Stokes, 95 NY2d 633 [2001]; People v Smith, 32 AD3d 553 [2006]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Mercure, J.E, Peters, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.